United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 30, 2006

                       _____________________             Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-60272

                         (Summary Calendar)
                       _____________________

          GOPAL KRISHAN AGGARWAL; UMA AGGARWAL; SURIYA AGGARWAL;
          NEERJA AGGARWAL

                                 Petitioners

          v.

          ALBERTO R GONZALES, U S ATTORNEY GENERAL

                                 Respondent

          __________________________________________


                   Petition for Review from the
                  Board of Immigration Appeals,
                          No. A97 641 994
          __________________________________________

Before SMITH, GARZA, AND PRADO, Circuit Judges.

PER CURIAM:*

     Gopal Krishan Aggarwal, his wife, and their children

(collectively, “Petitioners”) petition for review the decision of

the Board of Immigration Appeals (“BIA”) affirming the

Immigration Judge’s (“IJ”) decision to deny their application for

asylum, withholding of removal, and relief under the Convention


     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                 1
Against Torture.

     In its denial, the BIA summarily affirmed the opinion of the

Immigration Judge, including a finding that Mr. and Mrs. Aggarwal

were not credible witnesses.    Petitioners argue that the

credibility determination is not supported by substantial

evidence.

                                   I

     Ordinarily, we review decisions made by the BIA.     However,

where the BIA summarily affirms the IJ’s order, we review the

IJ’s findings.     Soadjede v. Ashcroft, 324 F.3d 830, 832 (5th Cir.

2003); Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).       We

will not disturb factual findings of the BIA unless we “find not

only that the evidence supports a contrary conclusion, but that

the evidence compels it.”     Chun v. INS, 40 F.3d 76, 78 (5th Cir.

1994); see also 8 U.S.C. § 1252(b)(4)(B).    This “substantial

evidence” standard requires that the decision be based on the

evidence presented and that the decision be substantially

reasonable.   Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir.

1996).

     We give great deference to an IJ’s findings concerning a

witness’s credibility.     Efe, 293 F.3d at 903.   In making a

credibility determination, the factfinder should consider the

totality of the circumstances and may base his decision on, inter

alia, the witness’s demeanor, the “inherent plausibility” of the

witness’s account, the internal consistency of the account, and

                                   2
the consistency of the account with other evidence.      8 U.S.C. §

1158(b)(1)(iii).

     The record does not compel this court to find Mr. and Mrs.

Aggarwal credible on the basis of these factors.      As the IJ

discussed in his decision, there were inconsistencies within, as

well as between, the Aggarwals’ testimonies.      In addition, the IJ

found some of their assertions implausible.      He also found Mr.

Aggarwal’s testimony to be vague and his responses guarded and

generalized.

                                II

     Petitioners also ask this court to reevaluate our holding in

Soadjede v. Ashcroft,   324 F.3d 830 (5th Cir. 2003), that

procedures under which a single member of the BIA could summarily

affirm a decision of an IJ does not deprive this court of a basis

for judicial review and does not violate due process.       Id. at

832-33.   We review questions of law de novo.      Efe v. Ashcroft,

293 F.3d 899, 903 (5th Cir. 2002).       Petitioners’ particular due

process complaint that they did not receive an adequate

explanation of the BIA’s reasoning is unavailing.      In Soadjede,

we noted that the summary affirmance procedures of the BIA are

similar to this court’s and other courts’ summary disposition

procedures, which do not violate due process.      324 F.3d at 832;

see 5TH CIR. R. 47.6 (providing for affirmance without opinion

under enumerated circumstances).       Because the decision of the IJ

in the instant case was correct and did not raise novel or

                                   3
substantial factual or legal questions, the decision met the

criteria for summary affirmance.       See 8 C.F.R. § 1003.1(d).

Petitioners had a full evidentiary hearing before an IJ and

appeals to both the BIA and this court, satisfying due process.

In addition, we have a reasoned basis for review because the oral

decision and order of the immigration judge provides the basis

for review.   Albathani v. INS, 318 F.3d 365, 376-78 (1st Cir.

2003).   Thus, we reaffirm our holding in Soadjede.

                                III

     For the foregoing reasons, we will not disturb the BIA’s

adverse credibility finding.   Because Petitioners’ asylum

application depends on the Aggarwals’ testimony, we conclude that

they have not demonstrated their eligibility for asylum,

withholding of removal, or relief under the Convention Against

Torture and accordingly DENY their petition for review.




                                   4